NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 3 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EKAMVEEN SINGH,                                 No.    19-71887

                Petitioner,                     Agency No. A201-685-323

 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 28, 2021**
                                 Pasadena, California

Before: M. SMITH and OWENS, Circuit Judges, and ROBRENO,*** District
Judge.

      Petitioner seeks review of a Board of Immigration Appeals’ (“BIA”)

decision dismissing the appeal of an Immigration Judge’s (“IJ”) decision for lack


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Eduardo C. Robreno, United States District Judge for
the Eastern District of Pennsylvania, sitting by designation.
of jurisdiction. Petitioner appealed the IJ’s denial of his motion to reopen his

credible fear determination. We dismiss the petition for lack of jurisdiction.

      “We determine our own jurisdiction de novo.” Pena v. Lynch, 815 F.3d 452,

455 (9th Cir. 2016) (citing Bolanos v. Holder, 734 F.3d 875, 876 (9th Cir. 2013)).

This court held in Singh v. Barr that it lacks jurisdiction over petitions seeking

review of an IJ’s denial of a motion to reopen credible fear proceedings. 982 F.3d

778, 784 (9th Cir. 2020) (“Read together, [8 U.S.C.] §§ 1252(a)(2)(A), (D) and

1252(e) provide clear and convincing evidence that Congress intended to deprive

circuit courts of appeals of jurisdiction to review expedited removal orders and

related matters affecting those orders, including underlying negative credible fear

determinations . . . .”). Accordingly, the review Petitioner seeks is outside of our

jurisdiction.

      PETITION FOR REVIEW DISMISSED.




                                           2